DETAILED ACTION
Status of Claims
In the response filed December 17, 2020. Applicant amended claims 1, 5, 9, 13, 16, and 20. Claims 1-20 are pending in the current application.

Information Disclosure Statement
The information disclosure statements (IDS) received on December 10, 2020 and February 2, 2021 have been considered by examiner.
Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant asserts that Roskind does not teach or suggest “executing optimization problems in parallel to generate a set of optimization results, each optimization result including different assignments of the plurality of coupons to the set of items for a payment method such that the set of items includes the different assignments” because Roskind does not disclose different assignments.  Examiner respectfully disagrees. Paragraph [0039] of  Roskind discloses, “suppose a user purchases a printer from company A and a modem from Company B. Suppose also that Financial Instrument Company C offers a discount for Company B's modem and a Financial Instrument Company D offers a discount for Company A's printer….the smart wallet application suggests splitting the purchase into two appropriate and respective invoices for charging Company C for Company B's modem and charging Company D for Company A's printer, respectively, to obtain both discount.” In this case, the first assignment is Financial Instrument Company C and associated discount, and the second assignment is Financial Instrument Company D and associated discount, which is different than the discount in the first assignement.  Thus, the rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant asserts that Tsao does not overcome the problems of Roskind. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory machine-readable medium and system) and process (i.e., a method).
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 
The identified limitations of independent claim 1 (representative of independent claims 9 and 16) recite:
selecting a recommended payment method and a recommended assignment of the plurality of coupons, the selecting comprising: 
executing optimization problems in parallel to generate a set of optimization results, each optimization result including different assignments of the plurality of coupons to the set of items for a payment method such that the set of items includes the different assignments 
causing a user interface to be displayed on a display device of the user 
the user interface comprising: 
for each payment method of the set of payment methods, a total cost for the set of items 	
a recommended payment method selected from the set of payment methods
a recommended assignment of the coupons to the set of items
initiating a purchase transaction for the items by the user, the purchase transaction using the recommended payment method and the recommended assignment of the coupons to the items
The identified limitations recite a method and system that selects and displays several payments instruments along with discounts for a purchase transaction, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server) does not preclude 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
accessing, by at least one server, a user profile associated with a set of payment methods, the user profile being associated with a user;
receiving, by the at least one server, a selection of a set of items for purchase by the user; 
accessing from a plurality of databases by a coupon component of the at least one server, information for a plurality of coupons;
receiving, by one or more processors, a confirmation from the user
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of accessing and receiving purchase transaction information. The processor and server in the steps are recited at a high-level of generality (i.e., as a generic processor and server performing a generic computer function of accessing and receiving purchase transaction information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8, 10-15, and 17-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, dependent claims 5, 13, and 20 recite selecting 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1: processors and servers to execute accessing and receiving purchase transaction information, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-8, 10-15, and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea. For example, claims 2-4, 7, 8, 10-12, 15, and 17-19 recite receiving purchase transaction information. 

	

	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roskind (US 2015/0066620 A1).

Regarding claims 1, 9, and 16, Roskind discloses a method comprising:
accessing, by at least one server, a user profile associated with a set of payment methods, the user profile being associated with a user (Paragraph [0027]: user 100 has a smart wallet account application 120 and communicates with a merchant application 110, perhaps by browsing the merchant's Web page.  The user could be communicating with multiple merchant applications, as well, such as Merchant R. In this particular example, the smart wallet application contains three payment instruments 121, such as three different types of credit cards); 
receiving, by the at least one server, a selection of a set of items for purchase by the user (Paragraph [0027]: The user 100 then decides to purchase an item and indicates the product selection 1 to the merchant application 110.  The merchant application then sends notification 2 to the user's smart wallet account application); 
the smart wallet application processes Information it has: any discount information provided to the smart wallet from manufacturers and [0036]: It should also be appreciated that the smart wallet application, as a repository for discount information, can be used to further benefit the user, the merchant, the manufacturers, and the financial instrument companies.  For example, if a user desires to shop for a computer, the user can access his or her smart wallet application and use it as a discount tracker to review available discounts); 
selecting, by an assignment component of the at least one server, a recommended payment method and a recommended assignment of the plurality of coupons (Paragraph [0039]), the selecting comprising: 
executing, by the assignment component, optimization problems in parallel to generate a set of optimization results, each optimization result including different assignments of the plurality of coupons to the set of items for a payment method such that the set of items includes the different assignments (Paragraph [0039]: suppose a user purchases a printer from company A and a modem from Company B. Suppose also that Financial Instrument Company C offers a discount for Company B's modem and a Financial Instrument Company D offers a discount for Company A's printer….the smart wallet application suggests splitting the purchase into two appropriate and respective invoices for charging Company C for Company B's modem and charging Company D for Company A's printer, respectively, to obtain both discount);
causing, by a user interface component of the at least one server, a user interface to be displayed on a display device of the user (Paragraph [0026]: A user 100 decides to purchase a product or service online from a merchant's application display 110 including products and services), the user interface comprising: 
for each payment method of the set of payment methods, a total cost for the set of items (Paragraph [0026]:the smart wallet 120 then automatically processes the information about the item from the merchant 110 integrated together with discount Information previously tracked and with the user's payment instruments available to the user at that time, and with the payment Instruments acceptable by the merchant, to obtain a prioritized list of the user's payment instruments which bring the best value to the user); 
a recommended payment method selected from the set of payment methods (Paragraph [0026]: The smart wallet 120 then automatically processes the information about the item from the merchant 110 integrated together with discount Information previously tracked and with the user's payment instruments available to the user at that time, and with the payment Instruments acceptable by the merchant, to obtain a prioritized list of the user's payment instruments which bring the best value to the user); and 
a recommended assignment of the coupons to the set of items (Paragraph [0026]: The smart wallet 120 then automatically processes the information about the item from the merchant 110 integrated together with discount Information previously tracked and with the user's payment instruments available to the user at that time, and with the payment Instruments acceptable by the merchant, to obtain a prioritized list of the user's payment instruments which bring the best value to the user);
 receiving, by one or more processors, a confirmation from the user (Paragraph [0026]: The user 100 chooses the payment instrument to use from the list of prioritized suggestions.  In this scenario, the smart wallet messages the merchant in return with the chosen payment instrument); and 
initiating a purchase transaction for the items by the user, the purchase transaction using the recommended payment method and the recommended assignment of the coupons to the items (Paragraph [0026]: the merchant proceeds to ship the item to the user).
Regarding claims 2, 10, and 17, Roskind discloses wherein the receiving of the confirmation from the user comprises receiving the confirmation before the causing of the display of the recommended payment method and the recommended assignment of the items to the coupons (Paragraph [0026]: the user 100 could be browsing the merchant's Web page and clicks the appropriate button, link, etc. to indicate a purchase is desired.  The merchant 110 receives the message from the user 100 of the desire to purchase the item.  Accordingly, the merchant proceeds to obtain funds for the item.  The merchant then messages the user's pre-established account (smart wallet) application 120 giving information about the item purchased, as well as indicating to the smart wallet that the user requests purchasing the item).
Regarding claims 3, 11, and 18, Roskind discloses wherein each coupon of the plurality of coupons may be assigned to a maximum of one of the items (Paragraph [0039]: the smart wallet application suggests splitting the purchase into two appropriate and respective invoices for charging Company C for Company B's modem and charging Company D for Company A's printer, respectively, to obtain both discounts).
Regarding claims 4, 12, and 19, Roskind discloses further comprising: receiving a request from the user to check out in an online marketplace, the request to check out being associated with a shopping cart, the shopping cart comprising the items for purchase (Paragraph [0026]: user 100 decides to purchase a product or service online from a merchant's application display 110 including products and services.  For example, the user 100 could be browsing the merchant's Web page and clicks the appropriate button, link, etc. to indicate a purchase is desired).
Regarding claims 5, 13, and 20, Roskind discloses further comprising: 
wherein the selecting of the recommended payment method and the recommended assignment further comprises: based on the set of optimization results, selecting one of the optimization results (Paragraph [0039]: the smart wallet application suggests splitting the purchase into two appropriate and respective invoices for charging Company C for Company B's modem and charging Company D for Company A's printer, respectively, to obtain both discount).
Regarding claims 7 and 15, Roskind discloses wherein at least one payment method of the set of payment methods is a credit card payment method (Paragraph [0024]).
Regarding claim 8, Roskind discloses wherein: 
the receiving of the confirmation from the user comprises receiving the confirmation via the user interface (Paragraph [0026]); and 
the initiating of the purchase transaction is in response to the receiving of the confirmation (Paragraph [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US 2015/0066620 A1) in view of Tsao et al. (US 2016/0350838 A1).

Regarding claims 6 and 14, Roskind does not explicitly disclose:
 wherein the executing of the created optimization problems in parallel comprises solving the optimization problems using the Hungarian algorithm.
Tsao teaches:
wherein the executing of the created optimization problems in parallel comprises solving the optimization problems using the Hungarian algorithm (Paragraph [0105]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Roskind to solving the optimization problems using the Hungarian algorithm as taught by Tsao because it would have effectively improved automatically selecting discounts and payment instruments to apply to purchases. Roskind discloses constructing and using a payment instrument repository for making an automatic selection of a payment instrument when making a purchase in an online environment (Roskind Paragraph [0002]). Using the system for user interface .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621